Citation Nr: 1505270	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-33 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty during intermittent periods with the Air National Guard and Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The RO of jurisdiction is in Louisville, Kentucky.

The Appellant testified before the undersigned Veterans Law Judge at a hearing in Louisville, Kentucky in September 2014.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1. The Veteran served on active duty with the Air National Guard for intermittent periods that told 62 days.

2. Affording the Veteran the benefit of the doubt he has an additional 40 days of active duty service with the Army National Guard.  

3. Affording the Veteran the benefit of the doubt he has an aggregate total of 102 days of active duty service. 

4. Following completion of 90 days of active duty service the Veteran continued on active duty for an additional 12 days. 


CONCLUSION OF LAW

The criteria for entitlement to benefits under the Post-9/11 GI Bill have been met.  38 U.S.C.A. §§ 101, 3301, 3311 (West 2014); 38 C.F.R. §§ 21.1031, 21.1032, 21.9505, 21.9510, 21.9520, 21.9550 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that notification pursuant to the Veterans Claims Assistance Act (VCAA) does not apply in cases where, as here, the applicable Chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  No purpose would be served by undertaking an analysis of whether there has been compliance with the Title 38 notice requirements as the claim addressed below has been granted. 

Analysis

The Post-9/11 GI Bill was enacted by Congress in June 2008 and codified at Title 38 U.S.C.A. Chapter 33.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  VA promulgated regulations to implement the law, and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770.  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance.  38 C.F.R. §§ 21.9550(a).  In order to be an eligible individual, a Veteran must meet the service requirements of 38 C.F.R. § 21.9520.

38 C.F.R. § 21.9520 provides in pertinent part an individual may establish eligibility for educational assistance under 38 U.S.C.A. Chapter 33 based on active duty service after September 10, 2001, if he or she - (a) serves a minimum of 90 aggregate days excluding entry level and skill training and, after completion of such service, - (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a serve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  

It is the Veteran's contention that he has served a minimum of 90 aggregate days of active duty service after September 10, 2001 and he continued on active duty for a short period after completion of such, therefore he is entitled to 38 U.S.C.A. Chapter 33 benefits.  It is clear the Veteran has 62 days of active duty service with the Air National Guard, post September 10, 2001, as confirmed by a March 2012 letter from the Department of the Air Force Headquarters Air Reserve Personnel Center.  The case turns on whether an additional 40 days of service with the Army National Guard from September 26, 2005 through November 4, 2005 qualifies as active duty service.  

For the purposes of the 38 U.S.C.A. Chapter 33 the regulatory definition for active duty service is found under 38 C.F.R. § 21.9505 and reads active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(g), 12302, or 12304.  

The Veteran does not contend that during the 40 days in question he performed full-time duty in a regular component of the Armed Forces or that he was called or ordered to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(g), 12302, or 12304.  It is the Veteran's contention the 40 days are active duty because they were full-time service in the National Guard under 32 U.S.C.A. 502(f).  

In this regards the definition of active duty found at 38 C.F.R. § 21.9505 is followed by an enumerated list of duties and services that are not active duty service.  The first among these is full-time National Guard Duty performed under 32 U.S.C. orders.  However, the definition of active duty found at 38 C.F.R. § 21.9505 does not appear to take into consideration recent amendments made by the Post-9/11 Veterans Educational Assistance Improvement Act of 2010 to the definition of active duty service.  This Act amended section 3301 of Title 33 of the United States Code adding a subsection (1)(C) indicating that active duty includes, in the case of members of the Army National Guard of the United States or Air National Guard of the United States, full time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of Title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal Funds.  See Pub. L. No. 111-377, § 101(a)(1), 124 Stat. 4106 (2011).

The Veteran's DD Form 220 Active Duty Report for this period of service includes no indication of the statutory authority for the duty including no information in field 13 "Authority for Active Duty."  However, documentation the Veteran has submitted indicates it is at least as likely as not that this period of service was under 32 U.S.C.A. 502(f), authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President, and supported by Federal Funds.

While the Veteran's DD Form 220 gives not indication of the statutory authority for the duty performed from September 26, 2005 through November 4, 2005 the Board finds credible the Veteran's assertion that he travelled to Louisiana as a member of Kentucky Army National Guard in response to Hurricane Katrina.  He has submitted a September 2005 Congressional Research Service (CRS) report titled Hurricane Katrina: DOD Disaster Response.  In this report the CRS discusses how one way "National Guard personnel can be activated and remain under the control of their governor is under the authority of 32 U.S.C. § 502(f)."  The report goes on to note that 

[s]hortly after Katrina, Chief of the National Guard Bureau, Lieutenant General Blum, reportedly asked the Secretary of Defense to approve the retroactive transfer of all National Guard personnel participating in Katrina-related disaster relief operations from state active duty to duty under Title 32. ... [o]n September 7, [2005] Acting Deputy Secretary of Defense Gordon England signed a memorandum approving the use of federal funds "for use of the National Guard in Title 32 U.S. Code status to support Hurricane Katrina disaster relief efforts retroactive to August 29, 2005."  It therefore appears likely that all of the National Guard personnel participating in the Katrina relief operations will be converted from state active duty to Title 32 status.

Furthermore, the Veteran has submitted a copy of a March 2012 decision of the Court of Appeal of Louisiana, Fourth Circuit.  While the determination of this Court has no binding authority on the Board the Board does find it persuasive that this Court found a request was granted on September 7, 2005 that transferred all National Guard personnel participating in Katrina-related disaster operations from state active duty to duty under Title 32.

In light of this evidence the Board finds it at least as likely as not that the Veteran's Army National Guard service from September 26, 2005 through November 4, 2005 was under 38 U.S.C.A. § 502(f).  

Next, the Board will turn to whether the conversion to Title 32 status was authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President.  It appears that the September 7, 2005 memorandum from the Acting Deputy Secretary of Defense is the authorization of the conversion of the National Guard participating in Hurricane Katrina relief to Title 32 status.  A copy of this memorandum is of record and it states "I [the Acting Deputy Secretary of Defense] approve Federal funding for use of the National Guard in Title 32 U.S. Code status to support Hurricane Katrina disaster relief efforts retroactive to August 29, 2005."  While the Acting Deputy Secretary of Defense is not the Secretary of Defense the Board finds it reasonable to conclude he was acting as the agent of the Secretary of Defense.

Furthermore, 109th Congress, 1st Session, House Document 109-55 reveals that the President declared a national emergency within the limited geographic area of the states of Alabama, Florida, Louisiana, and Mississippi in response to Hurricane Katrina as of September 8, 2005.  Consequently, the Veteran's conversion to Title 32 status was authorized by the Secretary of Defense for the purpose of responding to a national emergency declared by the President.

Finally, the September 7, 2005 memorandum from the Acting Deputy Secretary of Defense approves Federal funds for the use of the National Guard in Title 32 status to support Hurricane Katrina retroactive to August 29, 2005.

Now that the Board has determined that the Veteran's 40 days of service from September 26, 2005 through November 4, 2005 qualify as active duty service the Veteran has 102 aggregate days of active duty service since September 10, 2001.  As a result of having achieved 90 days of aggregate service and then continuing on active service for an additional 12 days the Veteran has met the requirements of 38 C.F.R. § 21.9520(a)(1).  He completed an aggregate 90 days of active duty service and then continued on active duty.  As such, the Veteran has established eligibility for educational assistance under 38 U.S.C.A. Chapter 33 based on active duty service after September 10, 2001.  See 38 C.F.R. § 21.9520. 

38 C.F.R. § 21.9520(c) has additional requirement, however the Veteran has met those as the evidence of record includes a VA Form 22-1990 completed by the Veteran.  

In sum, 38 C.F.R. § 21.9520 provides an individual may establish eligibility for educational assistance under 38 U.S.C.A. Chapter 33 provided he severed on active duty after September 10, 2001 for an aggregate of at least 90 days and continued on active duty.  In this case, post September 10, 2001, the Veteran has 62 days of active duty with the Air National Guard.  Affording the Veteran the benefit of the doubt he has an additional 40 days of service with the Army National Guard.  The 102 days of total active duty service show the Veteran met the minimum of an aggregate of 90 days of active duty.  Additionally, it shows he continued on active duty for 12 days following completion of the 90 days meeting the requirement of continuing on active duty.  Therefore, the Veteran meets the basic eligibility requirements for 38 U.S.C.A. Chapter 33 educational assistance, the Post-9/11 GI Bill.
 



ORDER

Entitlement to benefits under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


